Citation Nr: 1622886	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  13-12 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for a left ankle disorder, to include as secondary to bilateral pes planus.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the United States Air Force from January 1956 to July 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In August 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

In October 2014, the Board reopened the issues on appeal and remanded them for evidentiary development.  In August 2015, the Board remanded the appeal for a second time.


FINDINGS OF FACT

1.  The Veteran's bilateral pes planus was not noted upon entrance into service, and VA has not provided clear and unmistakable evidence demonstrating lack of aggravation in service.

2.  The Veterans' left ankle disorder, diagnosed as posterior tibial tendon insufficiency, is causally related to his service-connected bilateral pes planus.


CONCLUSIONS OF LAW

1.  Bilateral pes planus was incurred in service.  38 U.S.C.A. §§ 1131, 1132, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).

2.  Posterior tibial tendon insufficiency is proximately due to service-connected bilateral pes planus.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pes Planus

The Veteran contends that his bilateral pes planus developed in or was aggravated during service.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for any disability on a direct basis, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additional laws and regulations apply when there is evidence that a disability preexisted service.  A veteran is presumed to be in sound condition when entering service except for conditions "noted" on entrance or where clear and unmistakable evidence demonstrates that an injury or disease preexisted service, and that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b); Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (2003).  Only such conditions as are recorded in entrance examination reports are considered to be "noted" for purposes of the presumption of soundness.  38 C.F.R. § 3.04(b).

When a preexisting disability is not "noted" prior to entry, the VA has the burden to demonstrate, by clear and unmistakable evidence, both that the disorder at issue pre-existed service and that it was not aggravated by service.  See VAOPGCPREC 3-2003 (July 2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  If the disability is shown to be preexisting, it will be presumed to have been aggravated by service where there was an increase in disability during service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see also Horn v. Shinseki, 25 Vet. App. 231, 238 (2012).

In this case, the Veteran was examined upon entrance into active duty in January 1956, and his feet were noted to be normal.  Consequently, the presumption of soundness applies.  38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b).

Service treatment records show that the Veteran was hospitalized for two weeks in May and June of 1957 for foot pain.  Although records from this hospitalization have not been located, hospital discharge papers reflect a diagnosis of flatfeet, with X-rays revealing complete collapse of both plantar arches.  The Veteran was subsequently recommended for medical discharge.

In July 1957, a report from the Medical Board noted that the Veteran had "severe flatfoot all of his life"; however, the report also noted that his condition had "become more symptomatic since his admission to the service due to his increased activity on his feet while being in the service."  The Veteran received a medical discharge effective in July 1957.  At that time, a separation examination noted a diagnosis of severe flatfoot with short tendo Achilles, identified as a congenital condition.

The Veteran filed the instant claim for service connection in June 2011.  In September 2014, he submitted a statement from a private physician (dated in August 2014) which essentially opined that, given the normal findings at enlistment and subsequent foot symptoms necessitating medical discharge that were noted in 1957, it was reasonable to conclude that the Veteran's pes planus worsened in service.

On VA examination in January 2015, the Veteran reported bilateral foot and ankle pain and was diagnosed with pes planus of the left foot and posterior tibial tendon (PTT) insufficiency.  (Subsequent medical records refer to the Veteran's "bilateral pes planus.")  In August 2015, the Board directed the AOJ to obtain an addendum opinion addressing whether the disorder was congenital or acquired in nature and, if acquired, whether it clearly and unmistakable preexisted and was not aggravated by service.

In an October 2015 addendum, a VA examiner classified the Veteran's foot disorder as "adult acquired flatfoot."  The examiner indicated that this was a "congenital defect," as he was likely "predisposed genetically/physiologically" for PTT dysfunction, but noted that "[a]cquired flatfoot deformity can be progressive in nature."  The examiner concluded that, notwithstanding the Veteran's subjective complaints of worsening foot pain in service, there was "no convincing evidence of an appreciable aggravation or injury which explains his progressive deformity later in life."  Rather, the examiner opined that the Veteran's pes planus was due to his PTT dysfunction, of which he had no symptoms during service.  The examiner noted that the Veteran had had failed surgical repair of his PTT dysfunction in the 1970s, and that pes planus was a known outcome of PTT surgery.  (Records of the surgery are not available.)

In January 2016, a VA medical officer reviewed the claims file and opined that the "records and Veteran's lay statements strongly implied a status flat foot confirmation since childhood that inhibited his ability to stand for any length of time and/or engage in the most minimal of basic training and service activity thus initiating an immediate medical discharge from service."  The medical officer concluded, in light of the above, that the evidence clearly and unmistakably indicated that the Veteran's pes planus preexisted service.

In this case, even assuming that VA has demonstrated by clear and unmistakable evidence that the Veteran's acquired bilateral pes planus preexisted service, it has not sufficiently demonstrated that his foot condition was not aggravated during his period of active duty.  In short, there is ample evidence reflecting (1) that an enlistment examination revealed no indication of pes planus or indeed any foot-related symptoms; (2) that the Veteran was hospitalized for severe bilateral pes planus during service which a medical professional attributed to "increased activity on his feet" during service; (3) that these symptoms were severe enough to warrant a medical discharge; and (4) that the Veteran has subsequently been diagnosed with progressive, acquired pes planus.  In light of these facts, and especially given the Medical Board's report that the Veteran's foot symptoms "bec[a]me more symptomatic since his admission to the service due to his increased activity," the Board cannot accept the VA examiners' findings that the Veteran's acquired bilateral pes planus was not aggravated during service.

In particular, the January 2016 VA medical officer's finding that the Veteran's preexisting pes planus "inhibited his ability to stand" and "engage in the most minimal of basic training and service activity," and "immediately" necessitated his discharge, is contradicted by the enlistment examination, which noted no deformities or disabilities at entrance.  Moreover, there is simply no evidence that the Veteran's condition was remotely as severe at entrance as it was when he was medically discharged 18 months later.  His service treatment records reflect that he served honorably for more than a year before being hospitalized for foot problems.  The Board finds that VA has not met its burden to show lack of aggravation.  Horn v. Shinseki, 25 Vet. App. 231, 238 (2012) ("Once the presumption of soundness applies, the burden of proof remains with the Secretary on both the preexistence and the aggravation prong; it never shifts back to the claimant").

In sum, the Board finds that the record does not demonstrate, by clear and unmistakable evidence, that the Veteran's acquired bilateral pes planus was not aggravated during service beyond the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Consequently, the presumption of soundness is not rebutted and service connection for bilateral pes planus is warranted.

Left Ankle Disorder

The Veteran contends that his left ankle disorder is causally related to his service-connected bilateral pes planus.  In addition to the principles of direct service connection, discussed above, service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.

The facts may be briefly summarized as follows.  The Veteran filed his claim for service connection in June 2011.  During his Board hearing, he testified that he had foot and ankle problems in service and had surgery on his left ankle in the 1970s.  At that time, he stated that he was told by a doctor that his ankle symptoms were due to his flat feet.  On VA examination in January 2015, he reported that he had left foot and ankle surgery in the 1970s in an attempt to correct his PTT insufficiency.  As discussed above, the surgical intervention failed, and the examiner noted that the Veteran was left with current grade III/IV PTT insufficiency in his left ankle and foot, productive of pain and limited motion.  (The examiner clarified that the Veteran's pes planus was linked to progressive PTT dysfunction.)

In May 2016, a VA examiner reviewed the claims file and opined that the Veteran's left ankle disorder was "proximately due to or aggravated (beyond a natural progression) by his bilateral pes planus."  Although the examiner provided little in the way of explanation, the Board notes that his conclusion is consistent with the prior VA examiner's finding that the Veteran's pes planus is linked to PTT insufficiency.  Thus, the Board finds that the weight of the evidence supports a finding that the Veteran's left ankle disorder is causally related to his service-connected bilateral pes planus.  Service connection for a left ankle disorder, diagnosed as PTT insufficiency, on a secondary basis is therefore warranted.  See 38 C.F.R. § 3.310.


ORDER

Entitlement to service connection for bilateral pes planus is granted.

Entitlement to service connection for posterior tibial tendon insufficiency is granted.




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


